Citation Nr: 0216115	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an  effective date earlier than July 1, 
2001 for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1967 to May 
1970.  


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that granted an appeal for a TDIU 
and assigned an effective date for the TDIU of July 1, 2001 
and denied a rating in excess of 50 percent for PTSD.  In 
June 2002 (by the veteran's attorney on a VA Form 9), the 
veteran entered notice of disagreement with the effective 
date assigned by this decision for the TDIU and the denial of 
an increased rating for PTSD.  A statement of the case has 
not been issued following receipt of the notice of 
disagreement with the effective date assigned for the TDIU 
and the denial of an increased rating for PTSD.  The Board is 
required to remand these issues to the RO for the issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In order to comply with due process requirements, a remand is 
in order for the RO to prepare a statement of the case on the 
issue of entitlement to an effective date earlier than July 
1, 2001 for the grant of a TDIU and the issue of entitlement 
to a rating in excess of 50 percent for PTSD.  In the normal 
course of VA adjudication, a claimant who wishes to appeal an 
adverse RO decision files a notice of disagreement and then, 
after the RO has filed a statement of the case, perfects an 
appeal to the Board by filing a substantive appeal to the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997); Hamilton v. Brown, 4 Vet. App. 528, 533 (1993) (en 
banc), aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 1994); Bernard 
v. Brown, 4 Vet. App. 384, 390-92 (1993) (detailing the 
"series of very specific, sequential, procedural steps that 
must be carried out" to acquire appellate review); 38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.202, 20.302(b) (2002).   

Accordingly, to ensure full compliance with due process 
requirements, the issue of entitlement to an  effective date 
earlier than July 1, 2001 for the grant of a TDIU and the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD are remanded to the RO for the following development:

The RO should provide the veteran and his 
representative with an appropriate 
statement of the case pertaining to the 
issue of entitlement to an effective date 
earlier than July 1, 2001 for the grant 
of a TDIU and the issue of entitlement to 
a rating in excess of 50 percent for 
PTSD, in accordance with Manlincon v. 
West, 12 Vet. App. 238.  The veteran and 
his representative should then be given 
the opportunity to respond.   

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is filed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
veteran-appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


